Citation Nr: 1601356	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1. Entitlement to service connection for residuals of a left inguinal hernia, status post-surgical repair, (other than a scar) to include muscle and nerve damage.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected kidney stones, to include bilateral epididymitis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1989 to January 2010.

The claim of entitlement to service connection for residuals of a left inguinal hernia repair is before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Indianapolis, Indiana, currently has jurisdiction over the case.

In March 2012, the Veteran requested a Travel Board hearing.  See March 2012 Substantive Appeal (VA Form 9).  In September 2015, the Veteran's representative submitted a written statement withdrawing the request for a Board hearing.  The Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for residuals of left inguinal hernia repair surgery is remanded for further development, to include obtaining a VA examination with an opinion.

New medical evidence has been received since the September 2009 VA examination, which suggests that the Veteran's February 2009 in-service left inguinal hernia repair resulted in residuals other than scarring for which the Veteran is already service connected.  As a resulted, the September 2009 VA examination report is not adequate for the Board to decide the Veteran's service-connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The September 2009 examiner noted that the Veteran experiences a bulging sensation in the left lower side of his abdomen as well as groin pain, but no overall functional impairment from his reported symptoms.  A physical examination was negative for: striae on the abdominal wall, distension of superficial veins, ostomy, tenderness to palpation, splenomegaly, ascites, liver enlargement, aortic aneurysm, and kidney/urinary tract fistula as well as inguinal, ventral, and femoral hernia.

However, the Veteran maintains that he has muscle and nerve damage associated with his left inguinal hernia repair.  See Statement in Support of Claim, dated September 21, 2010, and statement from the Veteran's attorney, dated  September 30, 2015.  He has reported and received regular treatment for persistent abdominal pain since his hernia repair in February 2009.  See November 2012 and May 2013 Private Medical Records (PMRs); June 2014 and May 2015 VA Medical Records (VAMRs); see also January 2009 VAMRs (noting that the risks of hernia repair with mesh include pain, reoccurrence, inflection, and nerve injury).  Although diagnostic tests reveal no hernia recurrence or obvious residuals of hernia repair, a VA physician has suggested that the Veteran's February 2009 hernia surgery may have resulted in a trapped nerve.  See November 2012 and June 2014 VAMRs.  In addition, the Veteran states that the pain associated with his hernia repair differs from the pain associated with the likes of his service-connected bilateral epididymitis.  He described feeling as if a golf ball was being pressed into his left abdomen area, a tugging sensation when bending at the waist, and constant, occasionally stabbing pain that does not radiate.  July & September 2014 VAMRs.  In March 2015, the Veteran received a nerve block to help manage his abdominal pain.  March 2015 VAMRs.

The Veteran's description of chronic abdominal pain, combined with the medical evidence that suggests the possibility of nerve and/or muscle damage in the area of the left inguinal hernia repair, warrant a new VA examination to determine whether the Veteran's February 2009 hernia repair surgery resulted in additional residuals.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms that are experienced on a first-hand basis constitute competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

The Veteran's claim of entitlement to an increased disability rating for service-connected kidney stones, to include bilateral epididymitis, is remanded for the RO to issue a Statement of the Case (SOC) in response to the Veteran's notice of disagreement received in August 2014.  By history, the Veteran was awarded service connection for kidney stones and assigned an initial 10 percent rating, effective February 1, 2010, by means of an Apri 2010 rating decision.  In a March 2014 rating decision issued by VA RO in Winston-Salem, North Carolina, he was awarded service connection for bilateral epididymitis and assigned an initial 0 percent rating, also effective February 1, 2010.  The Veteran submitted a notice of disagreement with the 0 percent rating in April 2014, which he later withdrew in May 2014.  However, he subsequently submitted another notice of disagreement with the same issue in August 2014, still within the appellate period.  Therefore, the claim must be remanded so that the RO may provide the Veteran with an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In a December 2015 rating decision, the RO explained that the symptoms associated with the Veteran's bilateral epididymitis were compensated for by the 10 percent disability rating assigned for his service-connected kidney stones and combined the two disabilities; thus, the claim has been recharacterized on the title page.

The appeal is REMANDED for the following actions:

1. Obtain any outstanding VA medical records from October 2015 onward and associate them with the claims file.

2. Then, schedule an examination with a qualified VA examiner.  The examiner must determine whether any of the symptoms affecting  the Veteran's left groin area, other than symptoms associated with the Veteran's surgical scar (which is service connected on a separate basis), constitute residuals of the February 2009 hernia repair surgery.

The examiner must identify all residuals of the Veteran's left inguinal hernia, status post-surgical repair, to include any muscle and/or neurological residuals.  In other words, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that the Veteran has any current residuals of the left inguinal hernia, status post-surgical repair (other than a scar), to include recurrence of the hernia, nerve damage, muscle damage, etc.

If the examiner does not diagnose any non-scar-related residuals of the hernia repair, he or she must provide a clear explanation in support of this finding (i.e., no diagnosis).  The examiner's explanation must be supported by a clear and comprehensive rationale and cite to specific clinical findings and medical knowledge.

3. After completing the above development, and any other development that may be necessary, readjudicate the claim of entitlement to service connection for residuals of a left inguinal hernia repair (other than a scar).  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4. Finally, provide the Veteran with a Statement of the Case (SOC) that addresses the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected kidney stones, to include bilateral epididymitis.  Remind the Veteran that he needs to file a substantive appeal (VA Form 9) to perfect the appeal of this claim to the Board and advise him of how long he has to perfect the appeal.  Return the claims to the Board for further consideration, only if the Veteran perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

